Citation Nr: 0939089	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  08-06 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his significant other


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  Jurisdiction over the Veteran's claims file 
was subsequently transferred to the Louisville, Kentucky, RO.

The Veteran provided testimony at an August 2009 Travel Board 
hearing before the undersigned at the RO.  A hearing 
transcript is associated with the claims folder.


FINDINGS OF FACT

The competent and probative evidence preponderates against a 
finding that the Veteran has a current bilateral hearing loss 
disability which is due to any incident or event in active 
military service; and against a finding that sensorineural 
hearing loss, as an organic disease of the nervous system, 
was manifested to a compensable degree within one year after 
separation from service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In August 2006, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  In addition, the letter described how 
VA calculates disability ratings and effective dates.  

The Board finds that the contents of the August 2006 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist, 
including the requirements set forth by the Court in Dingess, 
supra.  In addition, the March 2007 rating decision, December 
2007 SOC, and April 2009 SSOC explained the basis for the 
RO's action, and the SOC and SSOC provided him with 
additional 60-day periods to submit more evidence. 

Thus, it appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
prejudicial or harmful error in VCAA notice, and the 
presumption of prejudicial error as to the first element of 
VCAA notice does not arise in this case.  See Shinseki v. 
Sanders, supra. 

With regard to VA's duty to assist, the RO obtained the 
Veteran's service treatment records (STRs) and VA treatment 
records from the St. Louis Federal Records Center and the 
Marion VA Medical Center (VAMC), respectively.  Moreover, the 
Veteran was afforded a VA examination in January 2007.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefits flowing to the Veteran.  The 
Court of Appeals for Veteran Claims has held that such 
remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system (e.g., sensorineural hearing loss), become manifest to 
a degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may establish service connection for 
a current hearing disability by submitting evidence that a 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In this case, the Veteran contends he has bilateral hearing 
loss due to auditory trauma during active service.  
Specifically, the Veteran testified at the August 2009 Board 
hearing that, while stationed in Vietnam, he drove an Armored 
Personnel Carrier that had both an M60 and a .50 caliber 
machine mounted on it, with the 
.50 caliber right next to him on the vehicle.  He said they 
used those guns quite frequently, and on one occasion, the 
M60 "blew up" in his face while they were firing off ammo 
returning from the field, causing burns and an inability to 
hear for a week.  However, he did not seek medical treatment 
at the time of that event.  Moreover, the Veteran testified 
that at his separation examination they simply asked him 
whether he could hear or not, and when he replied that he 
could, they did not administer any kind of hearing test.  

The Veteran's DD Form 214 lists his military occupational 
specialty as "armored reconnaissance specialist."  The form 
also shows service in Vietnam from December 1969 to October 
1970, and the Veteran received a Combat Infantryman Badge and 
a Bronze Star Medal.  Thus, there is documentation of combat 
experience, and the Veteran undoubtedly was exposed to 
weapons fire during his period of service.  Moreover, it is 
also likely that he was not always provided with ear 
protection, as he contends.  

The Board acknowledges, for the purpose of the present 
decision, that exposure to some loud noise may have occurred 
during active service.  While some noise exposure is conceded 
here, this alone cannot serve as a basis for a grant of 
service connection.  Rather, the evidence must show that the 
current hearing loss is a result of such in-service exposure.  
That has not been demonstrated here, as will be explained 
below.

A hearing test conducted at the Veteran's December 1968 pre-
induction examination revealed puretone thresholds of 0, 0, 
0, 0, and 5 decibels in the right ear, and 0, 5, 5, 10, and 
10 decibels in the left ear at the frequencies 500, 1000, 
2000, 3000 and 4000 Hz.  A May 1971 separation examination 
report revealed thresholds of 5, 5, 10, and 10 decibels in 
the right ear, and 10, 10, 10 and 15 decibels in the left ear 
at the frequencies 500, 1000, 2000, and 4000 Hz.  There is no 
indication in the Veteran's STRs that he complained of 
hearing loss during his active service.  

Following separation from service, it was not until 2005 that 
there was any documentation of hearing loss.  In this regard, 
the Board notes that evidence of a prolonged period without 
medical complaint or treatment, and the amount of time which 
has elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (to the effect that service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  In July 
2005, the Veteran reported to the Marion VAMC for a hearing 
aid problem.  It was noted that the Veteran had been examined 
by an outside private audiologist in March 2005, and that 
hearing aids were ordered through VA in June 2005.  A hearing 
aid fitting was conducted at the July appointment.  

Next, the Veteran was afforded a VA examination in January 
2007.  The examiner reviewed the claims file, including the 
December 1968 pre-induction examination and the May 1971 
separation examination, which she specifically mentioned in 
his report.  The Veteran reported 18 years of post-service 
occupational noise exposure when he worked in a coal mine, 
but stated that he was provided with hearing protection in 
that job.  He also reported recreational noise exposure via 
hunting, during which he also wore hearing protection.  An 
audiometric examination revealed the following pure tone 
thresholds, in decibels, at the frequencies 500, 1000, 2000, 
3000, and 4000 Hz, respectively: 35, 55, 70, 65, and 55 for 
the right ear; and 25, 60, 75, 70, and 65 for the left ear.  
Speech recognition was 76 percent in the right ear, and 64 
percent in the left ear.  The examiner noted that there was 
normal middle ear function.  She assessed sensorineural 
hearing loss, mild to moderately-severe in degree.  Moreover, 
due to the normal hearing sensitivity documented at military 
induction and separation, she opined that the Veteran's 
hearing loss was less likely as not due to military noise 
exposure during active service.  
   
With regard to the presumptive service connection provisions 
in the law for chronic diseases, the evidentiary record 
herein is negative for any manifestation of sensorineural 
hearing loss as an organic disease of the nervous system 
either during service or within the Veteran's first post-
service year.  Thus, because the evidence fails to establish 
any clinical manifestations of hearing loss within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease are not 
satisfied.  

Moreover, the weight of the competent evidence preponderates 
against the finding of a connection between the Veteran's 
current hearing loss and his active military service.  The 
Veteran has submitted no medical opinion evidence in support 
of his claim, and the only competent opinion regarding the 
etiology of his current hearing loss is that of the January 
2007 VA examiner, who opined that the hearing loss is not 
related to active service.  The examiner based her opinion on 
a review of the Veteran's STRs, which showed no hearing loss 
during service.  Further, although the Veteran contends he 
was not given a hearing test upon separation, the May 1971 
separation examination report contains the results of an 
audiometric test.  Thus, the VA examiner provides a sound 
basis for her opinion.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current hearing difficulties and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Moreover, the Federal Circuit Court 
has held that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Similarly, the Court of Appeals for Veterans Claims has held 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The Veteran's hearing loss is found to be capable of lay 
observation, and thus his statements constitute competent 
evidence.  The Board must now consider the credibility of 
such evidence.  Recognizing, of course, that military service 
does involve exposure to noise, we note that the STRs show no 
evidence of any particular acoustic trauma, or complaints or 
evidence of hearing loss, during active service.  Following 
service, there was no documentation of hearing loss until 
2005.  While he is no doubt sincere in his beliefs, in light 
of these factors, the Veteran's current statements to the 
effect that he has experienced continuous symptomatology 
since active service, while competent, are not deemed to be 
credible.  Therefore, the absence of documented complaints or 
treatment for nearly 35 years following his military 
discharge is more probative than his current recollection as 
to symptoms experienced in the distant past.  See Curry v. 
Brown, 7 Vet. App. 59 (1994).  Accordingly, continuity of 
symptomatology is not established by either the competent 
evidence or the Veteran's own statements.  

In this case, the weight of the competent evidence is against 
a grant of service connection.  Thus, the preponderance of 
the evidence is against the claim, and there is no reasonable 
doubt to resolve in the Veteran's favor.  


ORDER

Service connection for bilateral hearing loss is denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


